UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 30, 2009 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) 1426 Main Street, Columbia, South Carolina29201 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (d)On July 30, 2009,our Board of Directors(the “Board”) approved an increase in the size of the Board from eleven to twelve members and elected Joshua W. Martin, III, a partner at the law firm of Potter Anderson & Corroon LLP, to serve in the newly created seat until the next annual meeting of shareholders, at which time the Board intends to propose Mr. Martin for election by the shareholders. It has not yet been determined on which Board committees Mr. Martin will serve.Mr. Martin will participate in the compensation arrangements for non-employee directors as described in the “Director Compensation” section of our proxy statement for our 2009 annual meeting of shareholders filed on March 18, 2009, except that his annual retainer fee for 2009 will be prorated based on his July 30, 2009 start date as a director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCANA Corporation (Registrant) July 30, 2009 By:/s/James E. Swan, IV James E. Swan, IV Controller
